Citation Nr: 0328381	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  99-09 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease, L5-S1 with radiculopathy (low back disorder), 
evaluated as 20 percent disabling.  

2.  Entitlement to service connection for a psychiatric 
disorder, as secondary to service-connected low back 
disorder.  

3.  Entitlement to a total rating for compensation purposes 
be reason of individual unemployability due to service 
connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	ABS Legal Services, L.L.C.




ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran that honorable active military service from March 
1979 to February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the RO, 
which denied a claim for an evaluation in excess of 20 
percent for service-connected low back disorder.  The veteran 
has also completed an appeal of the September 2000 rating 
decision of the RO, which denied a claim of secondary service 
connection for a psychiatric disorder, and a claim of TDIU.  

The August 2002 Board Remand development has widely not been 
accomplished, as detailed herein.  


REMAND

The claims on appeal require additional necessary development 
for several reasons.  Board initially notes that there was a 
significant change in VA law during the pendency of this 
appeal applicable to the veteran's remaining claims on 
appeal.  On November 9, 2000, President Clinton signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  The 
veteran and his representative on appeal were provided first 
notice of VCAA in June 2003.  

The VCAA notice of June 2003 indicated that the veteran had 
30 days in which to submit the requested information.  
However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently issued a decision, which 
now requires that the Board remand this case so that the 
necessary development may be completed at the RO.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  The Board notes that the RO's June 2003 VCAA 
notice is defective under the PVA Federal Circuit case, since 
the veteran was given only 30 days to respond, while the DAV 
Federal Circuit case held that existing VA regulations 
require that the veteran be provided one year in which to 
respond to such development.  Accordingly, the matter must 
now be remanded to the RO so that the veteran may be provided 
one year in which to reply, to the RO's June 2003 VCAA 
notice.  This development cannot be completed at the Board, 
consistent with the requirements of VCAA as interpreted by 
the Federal Circuit.  

The Board emphasizes that other development is indicated as 
well.  In October 2002, pursuant to the Board's August 2002 
Remand, the RO contacted the veteran requesting whether or 
not he still desired a personal hearing at the RO.  No reply 
is of record.  However, it appears that the veteran never 
received the notice as issued.  When a December supplemental 
statement of the case (SSOC) was issued in December 2002, it 
was returned to the RO by the U.S. postal authorities, with 
notation that the forwarding information had expired.  The 
veteran was contacted in December 2002, and another SSOC was 
issued to him at his new address.  However, the October 2002 
personal hearing notice was never reissued to the veteran at 
his new address, and the Board is unable to ascertain whether 
or not the veteran still desires the requested hearing at the 
RO.  The lack of any communication on the matter is 
particularly disturbing.  Given the other development 
remaining to be completed in this case, documented 
clarification from the veteran is requested in this regard.  

The Board additionally notes that while the veteran appeared 
for a VA spinal examination in July 2003, he was noted to 
have failed to report for other VA examinations scheduled at 
that same time, regarding the claims of secondary service 
connection for a psychiatric disorder and individual 
unemployability.  Because the veteran's failure to report for 
the scheduled examinations is without explanation, it might 
be concluded that his absence was without good cause.  
Nevertheless, while the RO noted the failure to report to VA 
examinations in the July 2003 SSOC, no citation to 38 C.F.R. 
§ 3.655 was given, and the Board is unable to consider the 
claims on appeal in light of this pertinent regulation 
without adequate notice to the veteran of the regulation, 
with an opportunity in which to reply.  Accordingly, given 
the SSOC lack on notice of this pertinent regulation, the RO 
should contact the veteran and give notice of the provisions 
of 3.655, and provide the veteran an opportunity to present 
evidence and argument in response.  See Bernard v. Brown, 
4 Vet.App. 384 (1994).  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
his representative and request a 
definitive written response as to whether 
or not a personal hearing is still 
requested with regard to the issues on 
appeal.  

The RO should also notify the veteran and 
his representative of the provisions of 
38 C.F.R. § 3.655 and the need to show 
good cause for his failing to report to 
VA psychiatric and TDIU examinations in 
June 2003.  The notice should also 
provide him with a reasonable amount of 
time to submit evidence and argument on 
this point, and offer him the opportunity 
to address this question at a hearing.  
Documentation of this notice should be 
associated in the file.  

The RO should contact the veteran and his 
representative and provide an adequate 
time in which to respond the VCAA notice, 
or waive the one-year notice provision.  
All response(s) should be associated with 
the claims file.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to an increased evaluation 
for degenerative disc disease, L5-S1 with 
radiculopathy, evaluated as 20 percent 
disabling, entitlement to service 
connection for a psychiatric disorder, as 
secondary to service-connected low back 
disorder, and entitlement to a total 
rating for compensation purposes by 
reason of individual unemployability due 
to service connected disability.  

4.  If any benefit sought remains denied, 
the RO should issue a SSOC to the veteran 
and his representative, which contains 
citation to 38 C.F.R. § 3.655 and 
explanation of its application in this 
case, as well as all pertinent law and 
regulations and rating criteria.  The 
veteran and his representative should be 
provided an opportunity to respond to the 
SSOC.  Evidence recently submitted and 
not previously considered should be 
reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


